DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 11/16/2021. The applicant does not submit an Information Disclosure Statement. The applicant does amend claims 2, 7, 10, 12, 15, and 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,509,410 in view of Su US 2017/0180330. Patent ‘410 discloses external control of an autonomous vehicle. Patent ‘410 does not disclose a non-transitory computer readable media authenticating a remote controller, where the remote controller is configured generate a control command for controlling the vehicle. Su teaches of a non-transitory computer readable media authenticating a remote controller, where the remote controller is configured generate a control command for controlling the vehicle. Therefore, at the time of filing it would have been obvious to one skilled in the art to incorporate the teachings of Su et.al. into the invention of patent ‘410.
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,939,817 in view of Su US 2017/0180330. Patent ‘817 discloses internal safety system for robotic vehicles. Patent ‘817 does not disclose a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Foessel US 2006/0293856 in view of Su US 2017/0180330.
2. A vehicle selectively configured for remote operation comprising: 
a sensor; (Foessel paragraph 0015 discloses, “The sensing system 10 may comprise one or more of the following sensors: a radar transceiver, a sonar transceiver, an optical transceiver, a laser transceiver, a radar unit, a sonar unit, a ladar (1.e., laser radar) device, a scanning laser, a range finder, or any another device for determining position data (e.g., coordinates in two or three dimensions) of an obstacle or object, or a surface thereof.”)
a drive system configured to cause the vehicle to move through an environment; (Foessel paragraph 0074 discloses, “The method and system of the invention facilitates the safe operation of autonomous vehicles, unmanned vehicles, or manned vehicles.” And paragraph 0022 discloses, “Further, the system 111 of FIG. 2 comprises a vehicle controller 24 coupled to a braking system 26, a propulsion system 28, a steering system 30, and a motion sensor 32.”) 
one or more processors; (Foessel paragraph 0013 discloses, “The vehicle monitoring system 11 comprises a sensing system 10 and a user interface 22 that communicate with a data processor 12.”) and 

authenticating a remote controller, the remote controller being remote from the vehicle and configured to generate control commands for controlling the vehicle; (Su paragraph 0035 teaches, “In the third aspect, an embodiment of the present disclosure provides a non-transitory computer-readable storage medium having computer-executable instructions stored thereon, the computer-executable instructions being set to: receive an encrypted remote control instruction sent by a server through a pre-established encrypted network connection with the server, the remote control instruction being sent to the server by a user terminal; decrypt the received encrypted remote control instruction, and successively verify the validity, legality and rationality of the decrypted remote control instruction; execute the remote control instruction when all the validity, legality and rationality pass the verification; and, send an instruction execution result to the server through the encrypted network connection after the remote control instruction has been executed.”)
receiving, from [[a]] the remote controller, a control command of the control commands comprising a command for the vehicle to proceed in a direction; (Foessel paragraph 0025 discloses, “For example, the vehicle controller 24 may issue various commands to braking system 26, the propulsion system 28, or both to maintain a vehicular speed at or below a maximum speed or within a speed range.”’) 

determining, from the sensor data, a distance of the object from the vehicle; (Foessel paragraph 006 discloses, “An elapsed time between the transmission time of the transmission pulse and the reception time of the reflected pulse may be used to estimate the distance or range between the obstacle and the vehicle because the elapsed time is proportional to the distance.”)
determining, based at least in part on the 
controlling the one or more drive systems to move the vehicle in accordance with the modified control command. (Foessel paragraph 0047 discloses, “If the cells within its path are not traversable safely at the current vehicular speed, vehicular velocity, or at the current velocity and acceleration, then the vehicular controller sends a control signal to slow down or reduce the current velocity of the vehicle, or alerts the vehicle operator to do the same via a user interface 22 (e.g., display, audible alert, transducer, or otherwise).”)
As per claim 3, The vehicle of claim 2, wherein the remote controller is paired via a short field wireless protocol. (Foessel paragraph 0015 discloses, “ For instance, the sensing system 10 
As per claim 4, The vehicle of claim 2, the operations further comprising pairing the remote controller with the vehicle, wherein the pairing comprises communicating with a receiver selectively physically coupled to the vehicle and in wireless communication with the remote controller. (Foessel paragraph 0023 discloses, “The safety guidance module 20 communicates the output safety data to a vehicle controller 24. The vehicle controller 24 may generate control signals for at least one of a steering system 30, a braking system 26, and a propulsion system 28. The control signals are consistent with the output safety data (e.g., safety zone or occupancy grid). The control signals may control a vehicle speed, a vehicle velocity, a maximum speed, a maximum velocity, a speed range, or a velocity range of the vehicle based on the output safety data.”) 
As per claim 5, The vehicle of claim 2, wherein the control system is further configured to: determine a first safety region extending a first distance in the direction; and determine a second safety region extending a second distance in the direction, wherein the second distance is greater than the first distance, wherein the modified control command is determined based at least in part on the object being located in at least one of the first safety region or the second safety region. (Foessel paragraph 0031 discloses, “In step $108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle. For a semi-circular zone, the zone may be limited to 
As per claim 6, The vehicle of claim 5, wherein: the command further comprises a commanded speed, the modified control command is based at least in part on a modified speed for the vehicle, and the modified speed is zero when the distance indicates that the object is in the first safety region. (Foessel paragraph 0031 discloses, “For instance, the edge of the safety zone may represent the closest distance in which the vehicle can stop, slow down, maneuver or avoid a collision with the obstacle given a set of vehicular handling constraints. Vehicular handling constraints include stopping distance associated with a speed or range of speeds, minimum turning radius, vehicle weight, vehicle width, vehicle size, vehicle center of gravity, vehicle stability, vehicle suspension, and vehicle suspension tuning, among other constraints.”)
As per claim 7, The vehicle of claim 5, wherein the command comprises a commanded speed, the modified control command is based at least in part on a modified speed for the vehicle, and [[and]] the modified speed is a non-zero speed that is less than the commanded speed when the distance indicates that the object is in the second safety region. (Foessel 
As per claim 8, The vehicle of claim 2, wherein: the command comprises a commanded speed; and the commanded speed is equal to or below about 10 km/h. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 9, The vehicle of claim 2, wherein the control system is further configured to authenticate the remote controller based at least in part on one or more of: establishing a connection with the remote controller; synchronizing the remote controller with the vehicle; or recognizing the remote controller using at least one of pattern recognition or code recognition. (Foessel paragraph 0023 discloses, “The safety guidance module 20 communicates the output safety data to a vehicle controller 24. The vehicle controller 24 may generate control signals for at least one of a steering system 30, a braking system 26, and a propulsion system 28.”) and (Foessel paragraph 0050 discloses, “The sensing system 10 has a sensor radiation pattern or coverage pattern 156. Although the coverage pattern 156 is illustrated as generally fan-shaped, conical, or triangular; other coverage patterns are possible. The coverage pattern 156 may have a radiation angle width 154 (e.g., approximately 70 degrees as shown).”)
As per claim 10, A method of controlling a vehicle comprising:
authenticating a remote controller, the remote controller being remote from the vehicle and configured to generate control commands for controlling the vehicle; (Su paragraph 0035 teaches, “In the third aspect, an embodiment of the present disclosure provides a non-transitory 
 receiving, from [[a]] the remote controller of the control commands for the vehicle to proceed in an environment; (Foessel paragraph 0025 discloses, “For example, the vehicle controller 24 may issue various commands to braking system 26, the propulsion system 28, or both to maintain a vehicular speed at or below a maximum speed or within a speed range.”)
receiving, from a sensor disposed on the vehicle, sensor data corresponding to the environment; (Foessel paragraph 0015 discloses, “The sensing system 10 may comprise one or more of the following sensors: a radar transceiver, a sonar transceiver, an optical transceiver, a laser transceiver, a radar unit, a sonar unit, a ladar (i.e., laser radar) device, a scanning laser, a range finder, or any another device for determining position data (e.g., coordinates in two or three dimensions) of an obstacle or object, or a surface thereof.)
determining, from the sensor data, object information about an object in the environment; (Foessel paragraph 0027 discloses, “In step $100, a sensing system 10 collects position data 
based at least in part on the object information, generating a modified control command; (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid). In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”) and 
controlling the vehicle to move in accordance with the modified control command. (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid). In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”)
As per claim 11, The method of claim 10, wherein pairing the remote controller comprises at least one of establishing a wireless connection with the remote controller or establishing communication with a receiver selectively physically coupled to the vehicle, the receiver being configured to receive the control command from the remote controller. (Foessel paragraph 0015 discloses, “ For instance, the sensing system 10 may operate in the ultrasonic band, the infra-red frequency band, and the visible light band, among other possible bands (e.g., radio frequency or microwave) within the electromagnetic frequency spectrum.”)
As per claim 12, The method of claim 11, wherein the, 
As per claim 13, The method of claim 10, further comprising: determining a first safety region extending a first distance in a direction of travel of the vehicle; determining a second safety region extending from the first safety region a second distance in the direction; and determining, based on the object information, an object position of the object relative to the vehicle, wherein the modified control command is determined based at least in part on the object position indicating that the object is located in at least one of the first safety region or the second safety region. (Foessel paragraph 0031 discloses, “In step $108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle. For a semi-circular zone, the zone may be limited to the direction of travel from the vehicle.”) and determining, based on the object information, an object position of the object relative to the vehicle, wherein the modified control command is determined based at least in part on the object position indicating that the object is located in at 
As per claim 14, The method of claim 10, further comprising: 
determining a safety region extending a distance lateral to a direction of travel of the vehicle; (Foessel paragraph 0040 discloses, “The second safety margin may represent strips or lateral strips on each side of a vehicle. The first safety margin area, the second safety margin area are more conservative or restrictive safety standards than the minimum required to avoid collision with an obstacle or other safety problems.”) and 
determining, based on the object information, an object position of the object relative to the vehicle, wherein the modified control command is determined based at least in part on the object position indicating that the object is located in the safety region. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 15, One or more computer readable media storing instructions that, when executed by one or more processors, cause a control system of a vehicle to perform acts comprising:
authenticating a remote controller, the remote controller being remote from the vehicle and configured to generate control commands for controlling the vehicle; (Su paragraph 0035 teaches, “In the third aspect, an embodiment of the present disclosure provides a non-transitory computer-readable storage medium having computer-executable instructions stored thereon, the computer-executable instructions being set to: receive an encrypted remote control instruction sent by a server through a pre-established encrypted network connection with the server, the remote control instruction being sent to the server by a user terminal; decrypt the received encrypted remote control instruction, and successively verify the validity, legality and rationality of the decrypted remote control instruction; execute the remote control instruction when all the validity, legality and rationality pass the verification; and, send an instruction execution result to the server through the encrypted network connection after the remote control instruction has been executed.”)
receiving, from [[a]] the remote controller, a control command of the control commands for the vehicle to move in a direction in an environment; (Foessel paragraph 0025 discloses, “For example, the vehicle controller 24 may issue various commands to braking system 26, the propulsion system 28, or both to maintain a vehicular speed at or below a maximum speed or within a speed range.”’)
receiving, from a sensor associated with the vehicle, sensor data corresponding to the environment; (Foessel paragraph 0015 discloses, “The sensing system 10 may comprise one or more of the following sensors: a radar transceiver, a sonar transceiver, an optical transceiver, a laser transceiver, a radar unit, a sonar unit, a ladar (i.e., laser radar) device, a scanning laser, a range finder, or any another device for determining position data (e.g., coordinates in two or three dimensions) of an obstacle or object, or a surface thereof.”)

generating, based at least in part on the distance, a modified control command; (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid). In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”) and 
generating instructions based at least in part on the modified control command. (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid). In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”)
As per claim 16, The one or more computer readable media of claim 15, wherein: the control command includes a commanded speed; and the modified control command comprises a modified speed less than the commanded speed. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 17, The one or more computer readable media of claim 16, wherein: the modified speed is zero when the distance is less than or equal to a first threshold distance; (Foessel paragraph 0031 discloses, “In step $108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle. For a semi-circular zone, the zone may be limited to the direction of travel from the vehicle.”) and 
the modified speed is a non-zero speed when the distance is between the first threshold distance and a second threshold difference greater than the first threshold distance. (Foessel paragraph 0031 discloses, “In step S108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle. For a semi-circular zone, the zone may be limited to the direction of travel from the vehicle.”) 
As per claim 18, The one or more computer readable media of claim 16, wherein the modified speed is determined as a linear function of the distance. (Foessel paragraph 0031 discloses, “In step $108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the 
As per claim 19, The one or more computer readable media of claim 15, the acts further comprising: determining a safety region extending a distance lateral to a direction of travel of the vehicle; (Foessel paragraph 0040 discloses, “The second safety margin may represent strips or lateral strips on each side of a vehicle. The first safety margin area, the second safety margin area are more conservative or restrictive safety standards than the minimum required to avoid collision with an obstacle or other safety problems.”) and 
determining, based on the object information, an object position of the object relative to the vehicle, wherein the modified control command is determined based at least in part on the object position indicating that the object is located in the safety region. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)

As per claim 20, The one or more computer readable media of claim 15, the acts further comprising: pairing the remote controller, wherein the pairing the remote controller comprises at least one of establishing a wireless connection with the remote controller or establishing communication with a receiver selectively physically coupled to the autonomous vehicle, the receiver being configured to receive the control command from the remote controller. (Foessel paragraph 0023 discloses, “The safety guidance module 20 communicates the output safety data to a vehicle controller 24. The vehicle controller 24 may generate control signals for at least one of a steering system 30, a braking system 26, and a propulsion system 28. The control signals are 
As per claim 21, The one or more computer readable media of claim 20, the 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. The applicant’s amendments to the preamble objection is noted and the objection withdrawn.
Applicant’s response to the double patenting rejections are not an argument but rather an offer. The office maintains the rejection and submits reference Su with teaches the operation added to the claims.
Applicant’s argument that the amended claims overcome the art of Foessel is correct. The amendment is material and required a new search. The reference of Su is applied that teaches the added feature. Thus the combination of the two references would have been known to one skilled in the art and is thus obvious.
Applicant’s arguments regarding the dependent claims is moot as the new art of record makes obvious the dependent claims and thus are thus not allowable.
With respect to applicant’s request to be contacted, the office is not certain what applicant’s representative would have done given the rejection encompassed art that made the claims obvious. The new art can only be applied to the claimed invention and then subsequently addressed in an official office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666